 

EXHIBIT 10.1

 

 

EXECUTION COPY

                                          
                                          
                                          
                                                                              


AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

August 16, 2007

among

FELCOR LODGING TRUST INCORPORATED
and
FELCOR LODGING LIMITED PARTNERSHIP

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

Citicorp North America, Inc.

as Syndication Agent

and

BANK OF AMERICA, N.A.,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
and
WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agents

J.P. MORGAN SECURITIES INC.
and
CITIGROUP GLOBAL MARKETS INC.

as Joint Bookrunners and Joint Lead Arrangers

                

 

A/72096682.7



TABLE OF CONTENTS

 

Page

 

ARTICLE I

Definitions

1

 

SECTION 1.1.

Defined Terms

1

 

SECTION 1.2.

Classification of Loans and Borrowings

17

 

SECTION 1.3.

Terms Generally

17

 

SECTION 1.4.

Accounting Terms; GAAP

17

 

SECTION 1.5.

Joint Venture Investments

18

ARTICLE II

The Credits

18

 

SECTION 2.1.

Commitments

18

 

SECTION 2.2.

Loans and Borrowings

18

 

SECTION 2.3.

Requests for Revolving Borrowings

19

 

SECTION 2.4.

[RESERVED]

19

 

SECTION 2.5.

Swingline Loans

19

 

SECTION 2.6.

Letters of Credit

20

 

SECTION 2.7.

Funding of Borrowings

24

 

SECTION 2.8.

Interest Elections

24

 

SECTION 2.9.

Termination and Reduction of Commitments

26

 

SECTION 2.10.

Repayment of Loans; Evidence of Debt

27

 

SECTION 2.11.

Prepayment of Loans

28

 

SECTION 2.12.

Fees

28

 

SECTION 2.13.

Interest

29

 

SECTION 2.14.

Alternate Rate of Interest

30

 

SECTION 2.15.

Increased Costs

30

 

SECTION 2.16.

Break Funding Payments

31

 

SECTION 2.17.

Taxes

32

 

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of
Set-offs                                          
                                          
                                                             33

 

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

34

 

SECTION 2.20.

Joint and Several Liability of the Borrowers

35

ARTICLE III

Representations and Warranties

36

 

 

i

 

 

A/72096682.7



TABLE OF CONTENTS

(continued)

Page

 

 

SECTION 3.1.

Organization; Powers

36

 

SECTION 3.2.

Authorization; Enforceability

36

 

SECTION 3.3.

Governmental Approvals; No Conflicts

37

 

SECTION 3.4.

Financial Condition; No Material Adverse Change

37

 

SECTION 3.5.

Properties

37

 

SECTION 3.6.

Litigation and Environmental Matters

38

 

SECTION 3.7.

Compliance with Laws and Agreements

38

 

SECTION 3.8.

Investment and Holding Company Status

38

 

SECTION 3.9.

Taxes

38

 

SECTION 3.10.

ERISA

38

 

SECTION 3.11.

Disclosure

39

 

SECTION 3.12.

Indebtedness

39

 

SECTION 3.13.

Ownership; Organization Structure; Subsidiaries

39

 

SECTION 3.14.

Solvency

39

 

SECTION 3.15.

Location of Assets; Unencumbered Assets

40

 

SECTION 3.16.

No Burdensome Restrictions

40

 

SECTION 3.17.

Insurance

40

 

SECTION 3.18.

Use of Proceeds; Margin Stock

40

 

SECTION 3.19.

Foreign Asset Control Regulations

40

ARTICLE IV

Conditions

40

 

SECTION 4.1.

Effective Date

40

 

SECTION 4.2.

Each Credit Event

41

ARTICLE V

Affirmative Covenants

42

 

SECTION 5.1.

Financial Statements; Ratings Change and Other Information

42

 

SECTION 5.2.

Notices of Material Events

43

 

SECTION 5.3.

Existence; Conduct of Business

44

 

SECTION 5.4.

Payment of Obligations

44

 

SECTION 5.5.

Maintenance of Properties; Insurance

44

 

SECTION 5.6.

Books and Records; Inspection Rights

44

 

 

ii

 

 

A/72096682.7



TABLE OF CONTENTS

(continued)

Page

 

 

SECTION 5.7.

Compliance with Laws

44

 

SECTION 5.8.

Use of Proceeds and Letters of Credit

44

 

SECTION 5.9.

Notices of Asset Sales or Dispositions

45

 

SECTION 5.10.

Further Assurances

45

 

SECTION 5.11.

Distributions in the Ordinary Course

45

 

SECTION 5.12.

ERISA Compliance

45

 

SECTION 5.13.

Additional Subsidiary Guarantors; Release of Subsidiary
Guarantors                                          
                                          
                                               45

ARTICLE VI

Negative Covenants

46

 

SECTION 6.1.

Financial Covenants and Other Covenants

46

 

SECTION 6.2.

Liens

47

 

SECTION 6.3.

Fundamental Changes; Governing Documents

48

 

SECTION 6.4.

Indebtedness

49

 

SECTION 6.5.

Transactions with Affiliates

49

 

SECTION 6.6.

Asset Sales and Disposition of Assets

49

 

SECTION 6.7.

Negative Pledge; Restrictive Agreements

49

 

SECTION 6.8.

Acquisitions

49

 

SECTION 6.9.

Fiscal Year

50

 

SECTION 6.10.

Margin Regulations; Securities Laws

50

 

SECTION 6.11.

ERISA

50

ARTICLE VII

Events of Default

50

 

SECTION 7.1.

Events of Default

50

ARTICLE VIII

The Administrative Agent

52

ARTICLE IX

Miscellaneous

54

 

SECTION 9.1.

Notices

54

 

SECTION 9.2.

Waivers; Amendments

55

 

SECTION 9.3.

Expenses; Indemnity; Damage Waiver

56

 

SECTION 9.4.

Successors and Assigns

57

 

SECTION 9.5.

Survival

59

 

SECTION 9.6.

Counterparts; Integration; Effectiveness

60

 

 

iii

 

 

A/72096682.7



TABLE OF CONTENTS

(continued)

Page

 

 

SECTION 9.7.

Severability

60

 

SECTION 9.8.

Right of Setoff

60

 

SECTION 9.9.

Governing Law; Jurisdiction; Consent to Service of
Process                                          
                                          
                                                      60

 

SECTION 9.10.

WAIVER OF JURY TRIAL

61

 

SECTION 9.11.

Headings

61

 

SECTION 9.12.

Confidentiality

61

 

SECTION 9.13.

USA PATRIOT Act

62

 

SECTION 9.14.

Interest Rate Limitation

62

 

SECTION 9.15.

Transitional Arrangements

62

 

 

iv

 

 

A/72096682.7



SCHEDULES:

Schedule SG

--

Subsidiary Guarantors

Schedule 2.1

--

Commitments

Schedule 2.6

--

Existing Letters of Credit

Schedule 3.6

--

Disclosed Matters

Schedule 3.12

--

Existing Indebtedness

Schedule 3.13

--

Organizational Structure

Schedule 3.15

--

Properties, Unencumbered Assets and Unencumbered Development Properties

EXHIBITS:

Exhibit A -- Form of Assignment and Assumption

Exhibit B -- Form of Borrowing Request

Exhibit C -- Form of Note

Exhibit D -- Form of Interest Election Request

Exhibit E -- Form of Subsidiary Guaranty

Exhibit F -- Form of Officer’s Certificate

 

A/72096682.7



AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of August 16,
2007, among FELCOR LODGING TRUST INCORPORATED, a Maryland corporation (“FelCor
Trust”) and FELCOR LODGING LIMITED PARTNERSHIP, a Delaware limited partnership
(“FelCor Partnership,” and together with FelCor Trust, individually a “Borrower”
and collectively, the “Borrowers”), the LENDERS party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

WHEREAS, the Borrowers and certain other of the parties hereto have previously
entered into that certain Credit Agreement dated as of December 12, 2005, as
amended by Amendment No. 1 to Credit Agreement dated as of January 12, 2006,
Amendment No. 2 to Credit Agreement dated as of January 25, 2006, Amendment No.
3 to Credit Agreement dated as of March 31, 2006, and Amendment No. 4 to Credit
Agreement dated as of October 26, 2006 (collectively, the “Original Agreement”);

WHEREAS, the parties hereto now desire to amend and restate the Original
Agreement in its entirety as set forth herein.

The parties hereto agree to amend and restate the Original Agreement in its
entirety as follows:

ARTICLE I  

 

DEFINITIONS

SECTION 1.1.           Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted NOI” means, for any fiscal period, the NOI from a Real Property Asset
minus the Capital Expenditure Reserve for such Real Property Asset.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the recitals.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds

 

A/72096682.7



Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread” or “Eurodollar Spread”, as the case may be,
based upon the Leverage Ratio:

Leverage Ratio:

ABR
Spread

Eurodollar
Spread

Category 1

>60%

0.50%

1.50%

Category 2

>55% and <60%

0.25%

1.25%

Category 3

>50% and <55%

0%

1.00%

Category 4

<50%

0%

0.80%

 

The Administrative Agent shall determine and adjust the Applicable Rate as of
the date (each a “Calculation Date”) that is five Business Days after the date
on which the Borrowers provide the officer’s certificate in accordance with the
provisions of SECTION 5.1(c); provided that if the Borrowers fail to provide the
officer’s certificate required by SECTION  5.1(c) on or before the date required
by SECTION  5.1(c), the Applicable Rate from such date shall be based on
Category 1 until such time that an appropriate officer’s certificate is provided
whereupon the Applicable Rate shall be determined by the then current Leverage
Ratio. Each Applicable Rate so determined shall be effective and applied during
the period beginning on one Calculation Date and ending on the date immediately
preceding the next Calculation Date.

“Appraised Value” means, with respect to any Real Property Asset, the appraised
value of such Real Property Asset as set forth in an appraisal of such Real
Property Asset which was performed by an independent third-party MAI appraiser
within the preceding 12 months in accordance with the requirements of the
Financial Institutions Reform, Recovery and Enforcement Act of 1989 and which is
reasonably acceptable to the Administrative Agent.

 

A/72096682.7



“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.4), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” have the meanings assigned to such terms in the
recitals.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrowers for a Revolving Borrowing
in accordance with SECTION 2.3 in the form of Exhibit B.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Calculation Date” has the meaning assigned to such term in the definition of
“Applicable Rate”.

“Capital Expenditure Reserve” means, on a per annum basis for any Real Property
Asset , 4% of the gross revenue of such Real Property Asset .

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capitalization Rate” means (a) 8.5% with respect to Real Property Assets
categorized as “upscale” by Smith Travel Research (including Holiday Inn-branded
assets) and (b) 8.0% with respect to Real Property Assets categorized as “upper
upscale” by Smith Travel Research (including Embassy Suites-branded assets). Any
Real Property Asset with a branding that is not categorized by Smith Travel
Research shall be deemed to be categorized as “upscale”. If at any time Smith
Travel Research shall cease to provide categorizations for hotel properties, the
Borrowers and the Administrative Agent shall establish a replacement method of
categorizing Real Property Assets, and such replacement method shall be subject
to the approval of the Required Lenders.

 

A/72096682.7



“Cash Equivalents” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any state thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AA by S&P and Aa by Moody’s and (iii) have portfolio assets
of at least $2,000,000,000; and

(f)    investments in auction market securities that are rated AAA by S&P or Aaa
by Moody’s.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of FelCor Trust; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the FelCor Trust by Persons who were neither (i) nominated by the
board of directors of the FelCor Trust nor (ii) appointed by directors so
nominated; or (c) the acquisition of direct or indirect Control of FelCor Trust
by any Person or group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of SECTION 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Closing Date” means August 16, 2007.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

A/72096682.7



“Collateral Documents” has the meaning assigned to such term in SECTION 6.2(f).

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) increased or reduced from time to time pursuant to SECTION
2.9 and (b) reduced or increased from time to time pursuant to assignments by or
to such Lender pursuant to SECTION 9.4. The amount of each Lender’s Commitment
as of the Closing Date is set forth on Schedule 2.1, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Lenders’ Commitments as of the Closing
Date is $250,000,000.

“Condominium Development” means the development of residential condominium units
for the purpose of resale.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrowers and their Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP consistently applied.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” has the meaning assigned to such term in SECTION 4.2

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Development Property” means, a Real Property Asset so designated by the
Borrowers which is either under construction or for which construction has been
performed and completed, until 24 months subsequent to completion of
construction (as evidenced by the issuance of a certificate of occupancy for
such Real Property Asset); provided that the Borrowers may make a one-time
election prior to the end of such 24-month period to no longer treat such Real
Property Asset as a Development Property.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in SECTION 4.1
are satisfied (or waived in accordance with SECTION 9.2).

“Eligible Assignee” means any of (a) a commercial bank organized under the laws
of the United States, or any State thereof or the District of Columbia, and
having total assets in excess of $1,000,000,000; (b) a savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof or the District of Columbia, and having total assets in excess
of $1,000,000,000, calculated in accordance with GAAP; (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such bank is acting at all times with respect to
this Agreement through a

 

A/72096682.7



branch or agency located in the United States of America, (d) the central bank
of any country which is a member of OECD, (e) a financial institution reasonably
acceptable to the Administrative Agent which is regularly engaged in making,
purchasing or investing in loans and having total assets in excess of
$300,000,000 and (f) a Lender, an Affiliate of a Lender, or an Approved Fund.

“Eligible Ground Lease” has the meaning assigned to such term in the definition
of Unencumbered Assets.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrowers, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by a Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

A/72096682.7



“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Borrower is located and (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under SECTION 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with SECTION 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
SECTION 2.17(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“FelCor Partnership” has the meaning assigned to such term in the recitals.

“FelCor Trust” has the meaning assigned to such term in the recitals.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.

“Fixed Charges” means, with respect to any period, the sum of (a) Interest
Charges for such period and (b) the aggregate of all dividends and distributions
payable (whether paid or accrued) during such period on the preferred equity
interests (if any) of the Borrowers and their Subsidiaries (excluding any
preferred equity interests in any lessee entity issued to a manager of one or
more of Borrowers’ or their Subsidiaries’ hotels or an Affiliate thereof in the
nature of an incentive management fee so long as the dividends and distributions
payable on such preferred equity interests have been subtracted in determining
Total EBITDA).

“Floating Rate Notes” means the Senior Floating Rate Notes due 2011, having a
maturity date in December, 2011 and issued by FelCor Partnership.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

A/72096682.7



“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person under so-called forward equity purchase contracts to
the extent such obligations are not payable solely in equity interests, (l) all
uncollateralized obligations of such Person in respect of any Swap Agreements,
and (m) all obligations of such Person in respect of any so-called “synthetic
lease” (i.e., a lease of property which is treated as an operating lease under
GAAP and as a loan for U.S. income tax purposes). The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

A/72096682.7



“Interest Charges” means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between a Borrower and its Subsidiaries and all other items required
to be eliminated in the course of the preparation of consolidated financial
statements of the Borrowers and their Subsidiaries in accordance with GAAP): (a)
all interest in respect of Indebtedness of the Borrowers and their Subsidiaries
(including imputed interest on Capital Lease Obligations) deducted in
determining Consolidated Net Income for such period, and (b) all debt discount
and expense amortized or required to be amortized in the determination of
Consolidated Net Income for such period.

“Interest Election Request” means a request by the Borrowers to convert or
continue a Revolving Borrowing in accordance with SECTION 2.8 and in the form of
Exhibit D.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven (7) or fourteen (14) days
(in each case, to the extent available from all Lenders), or one, two, three or
six months thereafter, as the Borrowers may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Investments” means all investments, in cash or by delivery of property made,
directly or indirectly (i) in any Person, whether by acquisition of shares of
capital stock, Indebtedness or other obligations or securities or by loan,
advance, guaranty, capital contribution or otherwise, or (ii) in any assets or
property.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
SECTION 2.6(i). The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Joint Venture” means a partnership, limited liability company, corporation,
joint venture or trust (other than a Subsidiary) in which a Borrower or its
Subsidiaries own less than 100% of the Equity Interests.

 

A/72096682.7



“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to SECTION 2.9(d) or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued or deemed to be issued
pursuant to this Agreement.

“Leverage Ratio” has the meaning assigned to such term in SECTION 6.1(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Page LIBOR01 (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Subsidiary Guaranties, any Notes
issued hereunder, any Borrowing Request, any Interest Election Request and all
other related agreements and documents, executed, issued or delivered hereunder
or thereunder or pursuant hereto or thereto, including without limitation the
Collateral Documents.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Margin Stock” means “margin stock” or “margin security” as such terms are
defined in Regulations U and X.

 

A/72096682.7



“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrowers and the Subsidiaries taken as a whole, (b) the ability of the
Borrowers or the Subsidiary Guarantors to perform any of their obligations under
this Agreement or any other Loan Document or (c) the rights of or benefits
available to the Lenders under this Agreement or any other Loan Document.

“Material Indebtedness” means Recourse Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrowers and their Subsidiaries in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of a Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

“Maturity Date” means August 15, 2011, or if such date is extended pursuant to
SECTION 2.10, August 15, 2012.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Operating Income (or “NOI”)” means, for any fiscal period, and with respect
to any Real Property Asset, the total rental and other operating income from the
operation of such Real Property Asset after deducting all expenses and other
proper charges incurred in connection with the operation of such Real Property
Asset during such fiscal period, including, without limitation, property
operating expenses, real estate taxes and bad debt expenses, but before payment
or provision for Fixed Charges, income taxes, and depreciation, amortization,
and other non-cash expenses, including without imitation, amortization of
intangibles for such period, all extraordinary nonrecurring items of income or
expense, including non-cash impairment charges, non-cash write-offs of deferred
financing costs, and costs, premiums and penalties arising by contract in
connection with the prepayment of Indebtedness, all as determined in accordance
with GAAP.

“Non-Recourse Indebtedness” means any Indebtedness: (a) under the terms of which
the payee’s remedies upon the occurrence of an event of default are limited to
specific, identified assets of the payor which secure such Indebtedness and (b)
for the repayment of which neither a Borrower nor any Subsidiary (other than a
special purpose Subsidiary which owns such assets) has any personal liability
beyond the loss of such specified assets, except for liability for fraud,
material misrepresentation or misuse or misapplication of insurance proceeds,
condemnation awards, existence of hazardous wastes or other customary exceptions
to non-recourse provisions for the financing of real estate.

“Note” or “Notes” means any promissory notes of the Borrowers in favor of a
Lender evidencing the Revolving Loans, and any promissory notes issued to the
Swingline Lender evidencing Swingline Loans, as such promissory note may be
amended, modified, supplemented, extended, renewed or replaced from time to time
and in the form of Exhibit C, individually or collectively, as appropriate.

“Obligations” means, without duplication, all of the obligations, liabilities
and indebtedness of the Borrowers to the Lenders and the Administrative Agent,
whenever arising, under this Agreement, any Notes issued hereunder, or any of
the other Loan Documents to which a Borrower is a party, including without
limitation the outstanding principal amount of the Loans, interest and fees.

 

A/72096682.7



“Original Agreement” has the meaning assigned to such term in the recitals.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in SECTION 9.4.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Real Property Asset” means those fixed and tangible properties consisting of
all land, buildings and/or other improvements owned or ground-leased by the
Borrowers and their Subsidiaries and Joint Ventures at the relevant time of
reference thereto.

“Recourse Indebtedness” means any Indebtedness other than Non-Recourse
Indebtedness.

“Register” has the meaning set forth in SECTION 9.4.

“Regulations T, U, and X” means Regulations T, U and X, respectively, of the
Board (or any successor body) as from time to time in effect and any successor
to all or a portion thereof.

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq., of the Code.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 50.1% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
in the event any of the Lenders shall have failed to fund its share of any
Borrowing requested by the Borrowers which such Lender is obligated to fund
under the terms of this Agreement and any such failure has not been cured as
provided in SECTION 2.7(b), then for so long as such failure continues,
“Required Lenders” means Lenders (excluding all Lenders whose failure to fund
their respective shares of such Borrowing have not been so cured) having
Revolving Credit

 

A/72096682.7



Exposures and unused Commitments representing at least 50.1% of the sum of the
total Revolving Credit Exposures and unused Commitments of such Lenders at such
time.

“Restricted Investments” means all Investments except the following:

(a)    Investments in property to be used in the ordinary course of business of
the Borrowers and their Subsidiaries;

(b)    Investments in current assets arising in the ordinary course of business
of the Borrowers and their Subsidiaries;

(c)    Investments directly in real property in the ordinary course of business
of the Borrowers and their Subsidiaries;

(d)    Investments in entities owning real properties provided that income from
such Investments shall be either (i) qualified dividends under the “75% gross
income test” under Section 856(c)(3) of the Code or (ii) “rents from real
property” under applicable provisions of the Code;

(e)    Investments in one or more Subsidiaries or any Person that concurrently
with such Investment becomes a Subsidiary, provided that each such Subsidiary is
a either a “qualified REIT subsidiary” within the meaning of section 856(i) of
the Code or any successor provision, a partnership or a disregarded entity under
Treasury Regulation 301.7701-3, or a “taxable REIT subsidiary” within the
meaning of section 856(i) of the Code or any successor provision;

 

(f)

Investments in cash and Cash Equivalents;

(g)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business; provided that the aggregate amount of such
receivables that do not relate directly to hotel operations shall not exceed
$5,000,000 at any time; and

(h)    Investments received in the ordinary course of business in satisfaction
or partial satisfaction of delinquent amounts owed by financially troubled
account debtors.

For purposes of this definition, an Investment shall be valued at the greater of
(i) cost and (ii) the value at which Investment is to be shown on the books of
the Borrower and its Subsidiaries in accordance with GAAP.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in a Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in a Borrower or Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in a Borrower or Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to SECTION 2.3.

 

A/72096682.7



“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Companies, Inc.

“Secured Indebtedness” means Indebtedness of a Borrower or any Subsidiary
secured by a Lien, other than the Liens described in SECTION 6.2(f).

“Senior Notes” means the senior notes of the Borrowers with a maturity date of
June, 2011 and the Floating Rate Notes, in each case issued pursuant to the
applicable Senior Notes Indenture.

“Senior Notes Indentures” means the following Indentures entered into by the
Borrowers and certain of the Subsidiary Guarantors: (a) Indenture dated as of
June 4, 2001 with respect to the 8-1/2% Senior Notes due 2011, and (b) Indenture
dated as of October 31, 2006 with respect to the Floating Rate Notes, in each
case as amended and supplemented to the date hereof.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person, and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

A/72096682.7



“Subsidiary” means any subsidiary of the Borrowers.

“Subsidiary Guarantor” means the Subsidiaries listed on Schedule SG and any
other Person which becomes a party to the Subsidiary Guaranty in accordance with
SECTION 5.13.

“Subsidiary Guaranty” means the guaranty delivered for the benefit of the
Administrative Agent and the Lenders in substantially the form attached hereto
as Exhibit E.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to SECTION 2.5.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Asset Value” means, the sum of (i) Adjusted NOI from Real Property Assets
(excluding Real Property Assets contemplated by (ii) and (iii) below) for the
for the most recent four consecutive fiscal quarters, divided by the applicable
Capitalization Rate (provided that a Real Property Asset that is subject to a
ground lease with a remaining term of fewer than thirty (30) years (other than
up to five of the existing Unencumbered Assets which have a remaining ground
lease term of at least twenty (20) years) shall instead be valued by discounting
the Adjusted NOI from such Real Property Asset for the most recent four
consecutive fiscal quarters over the remaining term of such ground lease at a
discount rate of 11%), plus (ii) for each Real Property Asset owned fewer than
12 months (except a Development Property), the cost basis of such Real Property
Asset (or the pro-rata share thereof attributable to the Borrowers and their
Subsidiaries, in the case of such Real Property Asset owned by a Joint Venture),
plus (iii) the greater of undepreciated cost or Appraised Value, if applicable,
(or the pro-rata share thereof attributable to the Borrowers and their
Subsidiaries, in the case of such Real Property Asset owned by a Joint Venture)
of all Development Properties (as reported as development in progress) in
accordance with GAAP; provided that:

(1)    Not more than 30% of Total Asset Value, in the aggregate, shall be
attributable to Restricted Investments held by the Borrowers and their
Subsidiaries; and

(2)    Not more than 10% of Total Asset Value, in the aggregate, shall be
attributable to Investments in Condominium Developments held by the Borrowers
and their Subsidiaries.

“Total EBITDA” shall mean, for any period, Consolidated Net Income for such
period plus, to the extent deducted in determining Consolidated Net Income
during such period (without

 

A/72096682.7



duplication), (i) income tax expense for such period, (ii) Interest Charges for
such period, (iii) depreciation of real estate owned and amortization expense
for such period, (iv) gain or loss from the sale of hotels, and (v) amortization
of intangibles for such period, after eliminating therefrom all extraordinary or
nonrecurring items of income or expense, including non-cash impairment charges,
non-cash write-offs of deferred financing costs, and costs, premiums and
penalties arising by contract in connection with the prepayment of Indebtedness
.

“Total Net Debt” means, as of any date of determination, the total amount of all
Indebtedness of the Borrowers and their Subsidiaries minus unrestricted cash and
Cash Equivalents in excess of $25,000,000 on the balance sheet of the Borrowers,
all as determined on a consolidated basis in accordance with GAAP.

“Transactions” means the execution, delivery and performance by the Borrowers
and the Subsidiary Guarantors of this Agreement and the other Loan Documents,
the borrowing of Loans, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unencumbered Asset Value” means, an amount equal to the sum of without
duplication (i) Adjusted NOI from all Unencumbered Assets (excluding Real
Property Assets contemplated in (ii) and (iii) below) for the most recent four
consecutive fiscal quarters, divided by the applicable Capitalization Rate
(provided that an Unencumbered Asset that is subject to an Eligible Ground Lease
with a remaining term of fewer than thirty (30) years (other than up to five of
the existing Unencumbered Assets which have a remaining ground lease term of at
least twenty (20) years) shall instead be valued by discounting the Adjusted NOI
from such Unencumbered Asset for the most recent four consecutive fiscal
quarters over the remaining term of such Eligible Ground Lease at a discount
rate of 11%), plus (ii) 100% of purchase price (or the pro-rata share thereof
attributable to the Borrowers and their Subsidiaries, in the case of such
Unencumbered Asset owned by a Joint Venture) for any Unencumbered Asset acquired
within the immediately preceding 12 months, plus (iii) the greater of
undepreciated cost or Appraised Value, if applicable, (or the pro-rata share
thereof attributable to the Borrowers and their Subsidiaries, in the case of
such Unencumbered Development Property owned by a Joint Venture) of all
Unencumbered Development Properties in accordance with GAAP, plus (iv)
unrestricted cash and cash equivalents of the Borrowers and their Subsidiaries
in excess of $25,000,000; provided that:

(1)    Not more than 15% of the Unencumbered Asset Value may be attributable to
any single Real Property Asset;

(2)    Not more than 5% of Unencumbered Asset Value may be attributable to Real
Property Assets located in Mexico; and

(3)    Not more than 15% of Unencumbered Asset Value may be attributable, in the
aggregate to (a) Unencumbered Development Properties and (b) Unencumbered Assets
that are not wholly-owned by a Borrower or a Guarantor, unless, in case of
clause (b) the Subsidiary or Joint Venture that owns such Unencumbered Assets is
a Guarantor.

“Unencumbered Assets” means all income-producing Real Property Assets in the
United States, Canada, Mexico and the Caribbean which are (1) improved with a
building for which a certificate of occupancy has been issued (where available)
or which is otherwise being lawfully occupied for its intended uses, (2) either
(A) 100% owned in fee (or leasehold under a ground lease that has a remaining

 

A/72096682.7



term of at least ten (10) years and that has customary provisions to permit
non-recourse leasehold mortgage financing under customary prudent lending
requirements (an “Eligible Ground Lease”)) by a Borrower or a wholly-owned
Subsidiary, or (B) at least 51% owned in fee (or leasehold under an Eligible
Ground Lease), directly or indirectly (including through a Joint Venture), by
the Borrowers and their Subsidiaries, so long as a Borrower substantially
controls the sale and financing of such Real Property Asset, (3) free of (and if
owned by a Subsidiary or a Joint Venture, the Equity Interests of such
Subsidiary or Joint Venture are free of) all Liens and negative pledges (other
than those permitted by clauses (a) through (f) of SECTION 6.2), and (4) not
subject to any Environmental Liability or other event or occurrence which would
have a Material Adverse Effect; provided, however, that the Real Property Asset
leased under a ground lease by the Borrowers located in San Francisco
(Fisherman’s Wharf), California, shall be deemed to be an “Unencumbered Asset”
notwithstanding that such ground lease is not an Eligible Ground Lease.

“Unencumbered Development Property” means all Real Property Assets in the United
States, Canada, Mexico and the Caribbean which are (1) a Development Property,
(2) either (A) 100% owned in fee (or leasehold under an Eligible Ground Lease by
a Borrower or a wholly-owned Subsidiary, or (B) at least 51% owned in fee (or
leasehold under an Eligible Ground Lease), directly or indirectly (including
through a Joint Venture), by the Borrowers and their Subsidiaries, so long as a
Borrower substantially controls the sale and financing of such Real Property
Asset, (3) free of (and if owned by a Subsidiary or a joint venture, the equity
interests of such Subsidiary or joint venture are free of) all Liens and
negative pledges (other than certain permitted liens), and (4) not subject to
any environmental liability or other event or occurrence which would have a
material adverse effect.

“Unencumbered Leverage Ratio” has the meaning assigned to such term in SECTION
6.1(c).

“Unsecured Indebtedness” means at any time the aggregate unpaid principal amount
of all Indebtedness of the Borrowers and their Subsidiaries, other than
(i) Indebtedness of a Subsidiary owing to a Borrower or to a wholly-owned
Subsidiary and (ii) Secured Indebtedness.

“Unused Fee” has the meaning assigned to such term in SECTION 2.12(a).

“Unused Fee Rate” means for any calendar quarter, (a) 0.175% per annum if the
average daily unused amount of the total Commitments for such quarter is greater
than 50% of the total Commitments and (b) 0.125% per annum if the average daily
unused amount of the total Commitments for such quarter is equal to or less than
50% of the total Commitments.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.2.           Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

SECTION 1.3.           Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be

 

A/72096682.7



construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.4.           Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrowers notify the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.5.           Joint Venture Investments. For purposes of calculating
the financial covenants in SECTION 6.1 (including the definitions used therein),
(a) Total EBITDA and NOI shall be calculated, to the extent applicable, to
include the pro-rata share (as determined by their respective percentage
interests in the profits and losses of such Joint Venture) of results
attributable to the Borrowers and their Subsidiaries from Joint Ventures and (b)
Total Net Debt and Unsecured Indebtedness shall be calculated as follows: (i) if
the Indebtedness of a Joint Venture is recourse to a Borrower or one of its
Subsidiaries (other than Indebtedness which is recourse only to a special
purpose Subsidiary which owns the assets securing such Indebtedness), then Total
Net Debt and Unsecured Indebtedness shall include the amount of such
Indebtedness that is recourse to such Person, without duplication, and (ii) if
the Indebtedness of such Joint Venture is not recourse to a Borrower or one of
its Subsidiaries, then Total Net Debt and Unsecured Indebtedness shall include
such Person’s pro-rata share of such Indebtedness as determined by its
percentage interest in the profits and losses of such Joint Venture. For
purposes of this SECTION 1.5, Indebtedness of a Joint Venture that is recourse
to a Borrower or one of its Subsidiaries solely as a result of such Person’s
being a partner or member in such Joint Venture shall be treated as not recourse
to such Person as long as the only assets owned by such Person are its equity
interest in such Joint Venture and any contributed capital held to fund such
equity interest.

ARTICLE II

 

THE CREDITS

SECTION 2.1.           Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrowers in
dollars from time to time and to acquire participations in Swingline Loan and
Letters of Credit during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.

 

A/72096682.7



 

SECTION 2.2.

Loans and Borrowings.

(a)     Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. Each Swingline Loan shall be made in accordance with the procedures
set forth in SECTION 2.5. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)     Subject to SECTION 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrowers may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.

(c)     At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $2,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by SECTION 2.6(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Revolving Borrowings outstanding.

(d)     Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.3.           Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrowers shall notify the Administrative Agent of such request
by telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00
p.m., New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 p.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by SECTION 2.6(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request signed by the Borrowers. Each such Borrowing
Request, whether telephonic and/or written, shall specify the following
information in compliance with SECTION 2.2:

 

(i)

the aggregate amount of the requested Borrowing;

 

(ii)

the date of such Borrowing, which shall be a Business Day;

(iii)   whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

A/72096682.7



(iv)   in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)    the location and number of a Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of SECTION 2.7.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrowers shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this SECTION 2.3, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing. Each such Borrowing Request shall be accompanied by the
officer’s certificate required by SECTION 6.1(e).

 

SECTION 2.4.

[RESERVED]

 

SECTION 2.5.

Swingline Loans.

(a)  Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrowers from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $20,000,000 or (ii) the total Revolving Credit
Exposures exceeding the total Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

(b)  To request a Swingline Loan, the Borrowers shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy in the form of Exhibit
B), not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrowers. The Swingline Lender
shall make each Swingline Loan available to the Borrowers by means of a credit
to the general deposit account of the Borrowers with the Swingline Lender (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in SECTION 2.6(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c)  The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any

 

A/72096682.7



offset, abatement, withholding or reduction whatsoever. Each Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in SECTION 2.7 with respect to
Loans made by such Lender (and SECTION 2.7 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrowers of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrowers (or other party on behalf of the Borrowers) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrowers for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrowers of any default in the payment thereof.

 

SECTION 2.6.

Letters of Credit.

(a)     General. Subject to the terms and conditions set forth herein, the
Borrowers may request the issuance of Letters of Credit for its own account, in
a form reasonably acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrowers to, or entered into by the Borrowers with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. On the Effective Date, the letters of credit
previously issued by JPMorgan Chase Bank, N.A. and listed on Schedule 2.6 shall
be deemed to be Letters of Credit issued under this Agreement.

(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrowers shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (at least five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. Each such notice shall be
accompanied by the officer’s certificate required by SECTIONS 4.2(f) and 6.1(e).
The Administrative Agent shall promptly advise each Lender of each such notice.
If requested by the Issuing Bank, the Borrowers also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrowers shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $20,000,000 and (ii) the total Revolving
Credit Exposures shall not exceed the total Commitments.

(c)     Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in

 

A/72096682.7



the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is ten (10) Business Days prior to the
Maturity Date; provided, that any Letter of Credit with a one-year term may
provide for the automatic renewal thereof for additional one-year periods, so
long as such automatic renewal does not extend the expiration date of any such
Letters of Credit beyond the date that is ten (10) Business Days prior to the
Maturity Date.

(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrowers for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)     Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrowers shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by the Borrowers prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrowers receive such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrowers receive such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrowers may, subject to the conditions to borrowing set forth herein,
request in accordance with SECTION 2.3 or SECTION 2.5 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrowers, in the same manner as
provided in SECTION 2.7 with respect to Loans made by such Lender (and SECTION
2.7 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrowers of their
obligation to reimburse such LC Disbursement.

 

A/72096682.7



(f)     Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, a Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
the Borrowers that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g)     Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrowers by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement nor shall
the Issuing Bank have any liability whatsoever to the Borrowers or the Lenders
for any failure to give such notice.

(h)     Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then SECTION 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

A/72096682.7



(i)      Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
SECTION 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j)      Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing at least 50.1% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to a Borrower described
in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing at least 50.1% of the total LC Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement. If the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all Events of Default have been cured or waived or after all of the Obligations
have been paid in full in cash and the Commitments and all Letters of Credit
have been terminated.

 

SECTION 2.7.

Funding of Borrowings.

(a)  Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in SECTION 2.5. The Administrative
Agent will make such Loans available to the Borrowers by promptly crediting the
amounts so received, in like funds, to an account of a Borrower maintained with
the Administrative Agent in New York City and designated by the Borrowers in the
applicable Borrowing Request; provided that ABR Revolving Loans

 

A/72096682.7



or Swingline Loans made to finance the reimbursement of an LC Disbursement as
provided in SECTION 2.6(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrowers, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.8.

Interest Elections.

(a)  Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrowers may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b)  To make an election pursuant to this Section, the Borrowers shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under SECTION 2.3 if the Borrowers were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in the form of Exhibit D and signed by the Borrowers.

(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with SECTION 2.2:

(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

A/72096682.7



(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)   if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)  If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrowers, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

 

SECTION 2.9.

Termination and Reduction of Commitments.

(a)     Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b)     The Borrowers may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000, (ii) the Borrowers shall not terminate or reduce the Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
SECTION 2.11, the total Revolving Credit Exposures would exceed the total
Commitments and (iii) unless the Commitments are reduced to zero, no reduction
shall be made which would reduce the Commitments to an amount less than
$75,000,000.

(c)     The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrowers pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrowers may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrowers (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

(d)     Unless a Default or an Event of Default has occurred and is continuing,
the Borrowers, by written notice to the Administrative Agent, may request on up
to four (4) occasions that the

 

A/72096682.7



Commitments be increased by an amount not less than $25,000,000 per request and
not more than $250,000,000 in the aggregate (such that the total Commitments
after all such increases shall never exceed $500,000,000); provided that for any
such request the Borrowers and/or the Administrative Agent shall use
commercially reasonable efforts to locate additional lenders (which qualify as
assignees under SECTION 9.4) reasonably acceptable to the Borrowers and the
Administrative Agent or existing Lenders willing to hold commitments for the
requested increase. In the event that lenders commit to any such increase, (i)
the Commitments of those lenders committing to such increase shall be increased,
(ii) the Applicable Percentage of each of the Lenders shall be adjusted
according to the increased or new Commitments (or, in the case of a new lender
not previously party hereto, added to Schedule 2.1) and the Borrowers shall make
such borrowings and repayments as shall be necessary to effect a reallocation of
the Revolving Loans, (iii) new or replacement notes shall be issued, and (iv)
other changes shall be made by way of supplement, amendment or restatement of
any Loan Document as may be necessary or desirable to reflect the aggregate
amount, if any, by which Lenders have agreed to increase their respective
Commitments or any other lenders (which qualify as eligible assignees under
SECTION 9.4) have agreed to make new commitments pursuant to this SECTION
2.9(d), in each case notwithstanding anything in SECTION 9.2(b) to the contrary,
without the consent of any Lender other than those Lenders increasing their
Commitments. The fees payable by the Borrowers upon any such increase in the
Commitments shall be agreed upon by the Administrative Agent and the Borrowers
at the time of such increase. Notwithstanding the foregoing, nothing in this
SECTION 2.9(d) shall constitute or be deemed to constitute an agreement by any
Lender to increase its Commitment hereunder.

Notwithstanding the foregoing, an increase in the aggregate amount of the
Commitments shall be effective only if (i) no Default or Event of Default shall
have occurred and be continuing on the date such increase is requested and the
date such increase is to become effective; (ii) each of the representations and
warranties made by the Borrowers in this Agreement and the other Loan Documents
shall be true and correct in all material respects on and as of the date such
increase is requested and the date such increase is to become effective with the
same force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); (iii) the Administrative Agent shall
have received (x) such documents and certificates as the Administrative Agent or
its counsel may reasonably request relating to the authorization of such
increase and (y) a favorable written opinion (addressed to the Administrative
Agent and the Lenders) of counsel for the Borrowers (which may be an opinion of
in-house counsel), after giving effect to such increase; and (iv) the Borrowers
shall be in compliance with ARTICLE VI.

The right to request an increase in the Commitments pursuant to this SECTION
2.9(d) may be exercised after the Borrowers have elected to reduce the
Commitments pursuant to SECTION 2.9(b), provided that any such Commitment
increase after a Commitment reduction may only occur once in an period of twelve
months and a total of three times during the term of this Agreement.

 

SECTION 2.10.

Repayment of Loans; Evidence of Debt.

(a)     The Borrowers hereby jointly and severally and unconditionally promise
to pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Loan on the Maturity Date and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrowers shall repay all Swingline Loans
then outstanding.

(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by

 

A/72096682.7



such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)     The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(e)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and the
form of Exhibit C. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
SECTION 9.4) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

(f)     So long as no Default or Event of Default has occurred and is
continuing, the Borrowers may elect at least thirty (30) days but no more than
one hundred and twenty (120) days prior to the Maturity Date, to extend the
Maturity Date for one year as provided in this SECTION 2.10(f) by providing
written notice of such election to the Administrative Agent (which shall
promptly notify each of the Lenders). If on the initial Maturity Date (i) no
Default or Event of Default exists and is continuing, (ii) the representations
and warranties of the Borrowers set forth in this Agreement are true and correct
in all material respects on and as of such date (or, if such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date), (iii) the Borrowers pay to the Administrative Agent, for the pro
rata benefit of the Lenders based on their Applicable Percentages, an extension
fee equal to 0.15% of the then total Commitments, (iv) the Borrowers have given
written notice to the Administrative Agent of such election to extend the
Maturity Date within the time frame set forth in this SECTION 2.10(f), and (v)
the Borrower’s 8 1/2% Senior Notes due 2011 have been repaid or defeased in full
or have been refinanced in full with Indebtedness that has a maturity date that
is at least ninety (90) days after the extended Maturity Date, the Maturity Date
shall be extended to August 15, 2012.

 

SECTION 2.11.

Prepayment of Loans.

(a)     The Borrowers shall have the right at any time and from time to time at
its option to prepay any Borrowing in whole or in part, subject to prior notice
in accordance with paragraph (b) of this Section. The Borrowers shall be
required to prepay the Loan to the extent required by SECTION 5.9.

(b)     The Borrowers shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one

 

A/72096682.7



Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
SECTION 2.9, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with SECTION 2.9. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
SECTION 2.2. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by SECTION 2.13.

 

SECTION 2.12.

Fees.

(a)     The Borrowers jointly and severally agree to pay to the Administrative
Agent for the account of each Lender an unused fee (the “Unused Fee”), which
shall accrue at the Unused Fee Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the Closing Date
to but excluding the date on which such Commitment terminates. Accrued Unused
Fees shall be payable quarterly in arrears on the fifteenth (15th) day of
January, April, July and October of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All Unused Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b)     The Borrowers jointly and severally agree to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)     The Borrowers jointly and severally agree to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrowers and the Administrative Agent.

 

A/72096682.7



(d)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

 

SECTION 2.13.

Interest.

(a)     The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)     The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon the Maturity Date or other
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14.         Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election

 

A/72096682.7



Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

SECTION 2.15.

Increased Costs. (a) If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c)     A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d)     Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law

 

A/72096682.7



giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16.         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under SECTION
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to SECTION 2.19,
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.17.

Taxes.

(a)     Any and all payments by or on account of any obligation of the Borrowers
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)     In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)     The Borrowers shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrowers hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 

A/72096682.7



(d)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower to a Governmental Authority, the Borrowers shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)     Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrowers as will permit such payments to be made
without withholding or at a reduced rate.

(f)     If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this SECTION 2.17, it shall
pay over such refund to the Borrowers (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this SECTION
2.17 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrowers, upon the
request of the Administrative Agent or such Lender, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.

 

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)     The Borrowers shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under SECTION 2.15, SECTION 2.16, SECTION
2.17, or otherwise) prior to 12:00 noon, New York City time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York or as otherwise directed in writing by the Administrative Agent,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to SECTION 2.15,
SECTION 2.16, SECTION 2.17 and SECTION 9.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and

 

A/72096682.7



fees then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrowers
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrowers rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrowers
in the amount of such participation.

(d)     Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to SECTION 2.5(c), SECTION 2.6(d), SECTION 2.6(e), SECTION 2.7(b) or
SECTION 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders.

(a)     If any Lender requests compensation under SECTION 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to SECTION 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such

 

A/72096682.7



designation or assignment (i) would eliminate or reduce amounts payable pursuant
to SECTION 2.15 or SECTION 2.17, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby jointly and
severally agree to pay all reasonable costs and expenses incurred by any Lender
in connection with any such designation or assignment.

(b)     If any Lender requests compensation under SECTION 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to SECTION 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
SECTION 9.4), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under SECTION
2.15 or payments required to be made pursuant to SECTION 2.17, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

 

SECTION 2.20.

Joint and Several Liability of the Borrowers.

(a)     Each of the Borrowers is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the Lenders
under this Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

(b)     Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations arising under this Agreement and the other
Loan Documents, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them.

(c)     If and to the extent that either of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrower will make such payment with respect to, or perform,
such Obligation.

(d)     The obligations of each Borrower under the provisions of this SECTION
2.20 constitute full recourse obligations of such Borrower, enforceable against
it to the full extent of its properties and assets.

(e)     Except as otherwise expressly provided herein, to the extent permitted
by law, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of occurrence

 

A/72096682.7



of any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Agreement), or of any demand
for any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or the Lenders under or in respect of any of
the obligations hereunder, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Agreement. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Administrative Agent or the Lenders at any time or times
in respect of any default by either Borrower in the performance or satisfaction
of any term, covenant, condition or provision of this Agreement, any and all
other indulgences whatsoever by the Administrative Agent or the Lenders in
respect of any of the obligations hereunder, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of such obligations or the addition, substitution or release,
in whole or in part, of either Borrower. Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or any
failure to act on the part of the Administrative Agent or the Lenders,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder which might, but for the provisions of this SECTION 2.20,
afford grounds for terminating, discharging or relieving such Borrower, in whole
or in part, from any of its obligations under this SECTION 2.20, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the obligations of such Borrower under this SECTION 2.20
shall not be discharged except by performance and then only to the extent of
such performance. The obligations of each Borrower under this SECTION 2.20 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
either Borrower or a Lender. The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of either Borrower or any of the
Lenders.

(f)     The provisions of this SECTION 2.20 are made for the benefit of the
Lenders and their successors and assigns, and may be enforced by them from time
to time against either of the Borrowers as often as occasion therefor may arise
and without requirement on the part of the Lenders first to marshal any of its
claims or to exercise any of its rights against the other Borrower or to exhaust
any remedies available to it against the other Borrower or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy. The provisions of this SECTION 2.20 shall remain
in effect until all the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations is rescinded or must otherwise be restored or
returned by the Lenders upon the insolvency, bankruptcy or reorganization of
either of the Borrowers, or otherwise, the provisions of this SECTION 2.20 will
forthwith be reinstated and in effect as though such payment had not been made.

(g)     Notwithstanding any provision to the contrary contained herein or in any
of the other Loan Documents, to the extent the obligations of either Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

A/72096682.7



Each Borrower represents and warrants to the Lenders, as of Effective Date and
the date of each Credit Event hereunder that:

SECTION 3.1.           Organization; Powers. (a) Each of the Borrowers and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

(b)     FelCor Trust qualified as a real estate investment trust under the
provisions of subchapter M of the Code for its fiscal years ended December 31,
1994 through December 31, 2006. No tax return has been examined and reported on
by the Internal Revenue Service. FelCor Trust has not incurred any liability for
excise taxes pursuant to Section 4981 of the Code. Each Subsidiary of FelCor
Trust is either a “qualified REIT subsidiary” within the meaning of
Section 856(i) of the Code, a partnership or a disregarded entity under Treasury
Regulation Section 301.7701-3, or a taxable REIT subsidiary within the meaning
of Section 856(i) of the Code.

SECTION 3.2.           Authorization; Enforceability. The Transactions are
within each Borrower’s and each Subsidiary Guarantor’s corporate, partnership,
limited liability company or trust powers and have been duly authorized by all
necessary corporate, partnership, limited liability company or trust and, if
required, stockholder or other equity holder action. Each of this Agreement and
the other Loan Documents has been duly executed and delivered by each Borrower
and each Subsidiary Guarantor party thereto and constitutes a legal, valid and
binding obligation of each Borrower and each Subsidiary Guarantor, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.3.           Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings or
recordings that may be necessary to perfect, or maintain the perfection of the
security interests created by the Collateral Documents (as defined in SECTION
6.2(f)), (b) will not violate any applicable law or regulation (including
Regulations T, U or X) or the charter, by-laws or other organizational documents
of the Borrowers or any of its Subsidiaries or any order, writ, judgment,
injunction, decree or permit of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrowers or any of its Subsidiaries or its assets, or give
rise to a right thereunder to require any payment to be made by the Borrowers or
any of their Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrowers or any of their Subsidiaries except
for those Liens created by the Collateral Documents.

 

SECTION 3.4.

Financial Condition; No Material Adverse Change.

(a)     The Borrowers have heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2006, reported on by
PricewaterhouseCoopers LLP independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended June 30, 2007,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrowers and their consolidated Subsidiaries
as of such dates and for such periods in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.

 

A/72096682.7



(b)    Since December 31, 2006, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrowers and their Subsidiaries, taken as a whole.

 

SECTION 3.5.

Properties.

(a)     Each of the Borrowers and their Subsidiaries has good and marketable
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, and none of such properties
is subject to any Lien prohibited by this Agreement.

(b)     Each of the Borrowers and their Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrowers and
their Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c)     Each of the Borrowers and their Subsidiaries has obtained, and holds in
full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way and
other rights, consents and approvals which are necessary for the operation of
its respective businesses as presently conducted, except where the failure to
obtain or maintain the same would not have or would not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 3.6.

Litigation and Environmental Matters.

(a)     There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of a Borrower,
threatened against or affecting a Borrower or any of their Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement, the other Loan Documents or the
Transactions.

(b)     Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither a Borrower nor any of their
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c)     Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.7.           Compliance with Laws and Agreements. Each of the
Borrowers and their Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing. Neither the Borrowers nor any
of their Subsidiaries is in default in any respect under any

 

A/72096682.7



contract, lease, loan agreement, indenture, mortgage, security agreement or
other agreement or obligation to which it is a party or by which any of its
properties is bound which default would have or would be reasonably expected to
have a Material Adverse Effect.

SECTION 3.8.           Investment and Holding Company Status. Neither a Borrower
nor any of their Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

SECTION 3.9.           Taxes. Each of the Borrowers and their Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10.         ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of all such underfunded Plans.

SECTION 3.11.         Disclosure. The Borrowers have disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information (including the financial projections) furnished by or on
behalf of the Borrowers to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.12.

Indebtedness.

(a)     As of the date hereof and except as set forth on Schedule 3.12, the
Borrowers and their Subsidiaries have no outstanding Indebtedness (other than
inter-company indebtedness). As of the date hereof, all Indebtedness on Schedule
3.12 is permitted by this Agreement. Neither a Borrower nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of such Borrower or such Subsidiary,
and no event or condition exists with respect to any Indebtedness of a Borrower
or any Subsidiary, that would permit (or that with notice or the lapse of time,
or both, would permit) one or more Persons to cause such Indebtedness to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.

 

A/72096682.7



(b)     Except as disclosed in Schedule 3.12, neither a Borrower nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by SECTION 6.2.

SECTION 3.13.         Ownership; Organization Structure; Subsidiaries. As of the
date hereof, (a) Schedule 3.13 is a complete and accurate (i) list of the
Borrowers and their Subsidiaries, showing the correct name of each Subsidiary,
its jurisdiction of organization and the percentage of shares of each class of
its Equity Interests outstanding owned by the Borrowers and each other
Subsidiary, and (ii) list of the Borrowers’ Affiliates, other than the
Subsidiaries, (b) except as set forth on Schedule 3.13, the Borrowers do not
have any Subsidiaries or own any interest, directly or indirectly, in any joint
venture and (c) no Person (including any Affiliates of such Person) owns,
beneficially or of record, directly or indirectly, Equity Interests of a
Borrower representing 30% or more in the aggregate of the outstanding Equity
Interests of such Borrower. The outstanding Equity Interests of the Borrowers
and all of the Subsidiaries are validly issued, fully paid and non-assessable
and are owned by such entity free and clear of all Liens, except for Liens
permitted by clauses (a) through (f) of SECTION 6.2 with respect to Equity
Interests in Subsidiaries.

SECTION 3.14.         Solvency. Each Borrower is and, after consummation of the
transactions contemplated by this Agreement, will be Solvent.

SECTION 3.15.         Location of Assets; Unencumbered Assets. As of the
Effective Date, set forth on Schedule 3.15 is (a) a list of all Real Property
Assets of the Borrowers and their Subsidiaries (with the city and state where
located) and the ownership interests of the Borrowers in such Real Property
Assets and (b) a list of all Unencumbered Assets and Unencumbered Development
Properties and the owner or ground-lessee of each such Unencumbered Asset or
Unencumbered Development Property. All such Unencumbered Assets and Unencumbered
Development Properties satisfy the requirements for an Unencumbered Asset or an
Unencumbered Development Property, as applicable, set forth in the definition
thereof. Schedule 3.15 shall be updated as of the end of each fiscal quarter as
set forth in SECTION 5.1(c); provided that the owner or ground-lessee of an
Unencumbered Asset or an Unencumbered Development Property, as applicable, need
only be listed on such updated Schedule 3.15 if it is a new Unencumbered Asset
or Unencumbered Development Property.

SECTION 3.16.         No Burdensome Restrictions. Neither a Borrower nor any
Subsidiary is a party to any agreement or instrument or subject to any other
obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation (i) which, individually or in the aggregate,
would have or would be reasonably expected to have a Material Adverse Effect or
(ii) restricting the ability of such Subsidiary to pay dividends out of profits
or make any other similar distributions of profits to the Borrowers or any
Subsidiaries that own outstanding shares of capital stock or similar equity
interests in such Subsidiary.

SECTION 3.17.         Insurance. The insurance policies and programs in effect
as of the Effective Date and thereafter with respect to the properties, assets
and business of the Borrowers and the Subsidiaries are in compliance with
SECTION 5.5.

SECTION 3.18.         Use of Proceeds; Margin Stock. The Borrowers will use the
proceeds of the Loans (including any Letters of Credit) for acquisitions,
repayment of Indebtedness, and other general working capital purposes of the
Borrowers and their Subsidiaries. No part of the proceeds of any Loan or the
issuance of any Letter of Credit will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

A/72096682.7



SECTION 3.19.         Foreign Asset Control Regulations. Neither making of the
Loans to the Borrowers, the issuance of any Letters of Credit, nor the
Borrowers’ use of the proceeds of the Loans will violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto, including without
limitation Executive Order 13224 66 Fed. Reg. 49079 (September 25, 2001)
(Blocking Property and Prohibiting Transactions with Persons who Commit,
Threaten to Commit or Support Terrorism), or the Act.

ARTICLE IV

 

CONDITIONS

SECTION 4.1.           Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with SECTION 9.2):

(a)     The Administrative Agent (or its counsel) shall have received from each
party to this Agreement and each other Loan Document either (i) a counterpart of
this Agreement or such Loan Document signed on behalf of such party or (ii)
written evidence satisfactory to the Administrative Agent (which may include
telecopy or electronic transmission of a signed signature page of this Agreement
or such Loan Document) that such party has signed a counterpart of this
Agreement or such Loan Document.

(b)     The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Akin, Gump, Strauss, Hauer & Feld, L.L.P. and of Miles & Stockbridge,
P.C., United States counsel for the Borrowers and the Subsidiary Guarantors, and
of Canadian counsel for the Canadian Subsidiary Guarantor, covering such matters
relating to the Borrowers, the Subsidiary Guarantors, this Agreement, the other
Loan Documents or the Transactions as the Required Lenders shall reasonably
request. The Borrowers hereby request such counsel to deliver such opinion.

(c)     The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers and
the Subsidiary Guarantors, the authorization of the Transactions and any other
legal matters relating to the Borrowers, the Subsidiary Guarantors, this
Agreement, the other Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(d)     The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of a Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of SECTION 4.2.

(e)     The Administrative Agent shall have received all fees and other amounts
due and payable to the Administrative Agent and the Lenders on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.

(f)     The Administrative Agent shall have received an officer’s certificate
duly executed by the President, Vice President or a Financial Officer of a
Borrower certifying as to pro forma compliance with the financial covenants in
SECTION 6.1 as of the Effective Date (taking into account any Borrowings to be
made on such date).

 

A/72096682.7



(g)     The Administrative Agent shall have received satisfactory financial
statements of the type described in SECTION 5.1(a) for the 2005 and 2006 fiscal
years of the Borrowers and satisfactory financial statements of the type
described in SECTION 5.1(b) for the quarter ended June 30, 2007.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to SECTION 9.2) at
or prior to 3:00 p.m., New York City time, on September 15, 2007 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

SECTION 4.2.           Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit (each, a “Credit Event”), is subject
to the satisfaction of the following conditions:

(a)     After giving effect to such Credit Event, the representations and
warranties of the Borrowers set forth in this Agreement shall be true and
correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (or if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date).

(b)     At the time of and immediately after giving effect to such Credit Event,
no Default shall have occurred and be continuing or would occur as a result of
such Credit Event.

(c)     No change in the business, assets, management, operations, financial
condition or prospects of the Borrowers and their Subsidiaries or any of their
respective properties shall have occurred since December 31, 2006 which change
will have or could have a Material Adverse Effect.

(d)     The Administrative Agent shall have received a Borrowing Request or a
request for issuance, amendment, renewal or extension of a Letter of Credit, as
applicable.

(e)     No law, regulation or order of any Governmental Authority shall prohibit
enjoin or restrain any Lender from such Credit Event, as reasonably determined
by such Lender.

(f)     The Administrative Agent shall have received an officer’s certificate
duly executed by the President, Vice President or a Financial Officer of a
Borrower certifying as to pro forma compliance with the financial covenants
required by SECTION 6.1(e) as of the Effective Date (taking into account the
requested Credit Event).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

ARTICLE V

 

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall

 

A/72096682.7



have expired or terminated and all LC Disbursements shall have been reimbursed,
each Borrower covenants and agrees with the Lenders that:

SECTION 5.1.           Financial Statements; Ratings Change and Other
Information. The Borrowers will furnish to the Administrative Agent and each
Lender:

(a)     within 90 days after the end of each fiscal year of the Borrowers, their
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrowers and their consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b)     within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrowers, their consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrowers and their consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)     concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of a Borrower in the form
of Exhibit F hereto (i) certifying that such Financial Officer has reviewed the
terms of the Loan Documents, and has made, or caused to be made, under his or
her supervision, a review in reasonable detail of the consolidated financial
condition of the Borrowers and the Subsidiaries during the period covered by
such reports, (ii) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with SECTION 6.1, (iv) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in SECTION 3.4 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (v) containing updates of
Schedule 3.15;

(d)     to the extent not publicly available, copies of all periodic and other
reports, proxy statements and other materials filed by the Borrowers or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by a Borrower to its
shareholders generally, as the case may be;

(e)     promptly following any request therefor, all such financial information
regarding the Borrowers and the Subsidiaries and specifically regarding the
properties and assets of the Borrowers and the Subsidiaries, as the
Administrative Agent or Lenders shall reasonably request, including, but not
limited to, partnership, limited liability company and joint venture agreements,
property cash flow projections, property budgets, actual and budgeted capital
expenditures, operating statements (current year and immediately preceding year,
if applicable), operating performance statistics and mortgage information; and

 

A/72096682.7



(f)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of a Borrower
or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.2.           Notices of Material Events. The Borrowers will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 

(a)

the occurrence of any Default;

(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting a Borrower
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $5,000,000; and

(d)     any other development (including the occurrence of an Environmental
Liability) that results in, or could reasonably be expected to result in, a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of a Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.3.           Existence; Conduct of Business. Each Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under SECTION
6.2(a) or any such action with respect to any Subsidiary (other than a
Subsidiary Guarantor) that could not reasonably be expected to result in a
Material Adverse Effect. Without limiting the generality of the foregoing,
FelCor Trust will do all things necessary to maintain its status as a REIT and
its listing on the New York Stock Exchange.

SECTION 5.4.           Payment of Obligations. Each Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
such Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.5.           Maintenance of Properties; Insurance. Each Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition in
the ordinary course of its business, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 5.6.           Books and Records; Inspection Rights. Each Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Borrower

 

A/72096682.7



will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

SECTION 5.7.           Compliance with Laws. Each Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, including
Environmental Laws, and with all contractual obligations, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.8.           Use of Proceeds and Letters of Credit. The proceeds of
the Loans and the Letters of Credit will be used only for the financing of the
working capital needs (including acquisitions) of the Borrowers and their
Subsidiaries and for general corporate purposes (including payment, prepayment
and refinancing of Indebtedness to the extent otherwise permitted by this
Agreement). No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

SECTION 5.9.           Notices of Asset Sales or Dispositions. The Borrowers
shall deliver to the Administrative Agent and the Lenders written notice not
later than five (5) Business Days after a sale, transfer, granting of a Lien to
secure Indebtedness on, or other disposition of an Unencumbered Asset,
Unencumbered Development Property, or pool of Unencumbered Assets and/or
Unencumbered Development Properties, in a single transaction or series of
related transactions, for consideration in excess of $30,000,000. In addition,
simultaneously with delivery of any such notice, the Borrowers shall deliver to
the Administrative Agent a certificate of a Financial Officer certifying that
the Borrowers are in compliance with this Agreement and the other Loan Documents
both on a historical basis and on a pro forma basis, exclusive of the property
sold, transferred or encumbered with a Lien (or will be after making the
required prepayments described in the next paragraph).

To the extent such proposed transaction would result in a failure to comply with
the covenants set forth herein, the Borrowers shall apply the proceeds of such
transaction (together with such additional amounts as may be required), to
prepay the Obligations in an amount, as determined by the Administrative Agent,
equal to that which would be required to reduce the Obligations so that
Borrowers will be in compliance with the covenants set forth herein upon the
consummation of the contemplated transaction.

SECTION 5.10.         Further Assurances. Each Borrower will cooperate with, and
will cause each Subsidiary to cooperate with, the Administrative Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their reasonable
satisfaction the Transactions contemplated by this Agreement and the other Loan
Documents.

SECTION 5.11.         Distributions in the Ordinary Course. In the ordinary
course of business each Borrower causes all of the Subsidiaries to make
transfers of net cash and cash equivalents upstream to the Borrowers (other than
amounts held by Subsidiaries as tenant deposits and for reserves, capital
expenditures, leasing commissions, tenant improvements and other working capital
purposes), and each Borrower shall continue to follow such ordinary course of
business. The Borrowers shall not make net transfers of cash and cash
equivalents downstream to the Subsidiaries except in the ordinary course of
business consistent with past practice.

 

A/72096682.7



SECTION 5.12.         ERISA Compliance. Each Borrower shall, and shall cause
each of its Subsidiaries and ERISA Affiliates to, establish, maintain and
operate all Plans to comply in all material respects with the provisions of
ERISA, the Code, all other applicable laws, and the regulations and
interpretations thereunder and the respective requirements of the governing
documents for such Plans.

SECTION 5.13.         Additional Subsidiary Guarantors; Release of Subsidiary
Guarantors.

(a)     If, after the Closing Date, a Subsidiary of the Borrowers that is not a
Subsidiary Guarantor (i) acquires any Real Property Asset that then or
thereafter qualifies under the definition of Unencumbered Asset or Unencumbered
Development Property and such Real Property Asset is directly or indirectly
wholly-owned or ground leased by a Borrower or (ii) provides a Guarantee of the
Senior Notes or any other Indebtedness of the Borrowers, the Borrowers shall
cause such Person to execute and deliver a Subsidiary Guaranty to the
Administrative Agent and the Lenders by executing the Joinder Agreement
(Subsidiary Guaranty) in substantially the form attached to Exhibit E hereto;
provided that a wholly-owned Subsidiary that owns or ground-leases an
Unencumbered Asset or an Unencumbered Development Property shall not be required
to execute and deliver a Subsidiary Guaranty so long as the aggregate value of
all Unencumbered Assets and Unencumbered Development Properties owned or ground
leased by wholly-owned Subsidiaries that are not Subsidiary Guarantors
(determined in a manner consistent with the definition of Unencumbered Asset
Value) does not exceed 2% of Unencumbered Asset Value. Such Subsidiary Guaranty
shall evidence consideration and equivalent value.

(b)     The Borrowers each acknowledge that, subject to the indefeasible payment
and performance in full of the Obligations, the rights of contribution among
each of them and the Subsidiary Guarantors are in accordance with applicable
laws and in accordance with each such Person's benefits under the Loans and this
Agreement. The Borrowers further acknowledge that, subject to the indefeasible
payment and performance in full of the Obligations, the rights of subrogation of
the Subsidiary Guarantors as against the Borrowers are in accordance with
applicable laws.

(c)     Other than during the continuance of a Default or Event of Default, at
the request of the Borrowers following the delivery of the certificate of an
Authorized Officer in accordance with SECTION 5.9 hereof, the Subsidiary
Guaranty of any Subsidiary Guarantor shall be released by the Administrative
Agent if and when (i) all of the Real Property Assets owned or ground-leased by
such Subsidiary Guarantor shall cease (not thereby creating a Default or Event
of Default) to be an Unencumbered Asset or an Unencumbered Development Property
which is wholly-owned by the Borrowers or any of their Subsidiaries and (ii) any
and all Guarantees of the Senior Notes and other Indebtedness of the Borrowers
provided by such Subsidiary Guarantor have been terminated or are being
terminated concurrently with such release.

ARTICLE VI

 

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each Borrower covenants and agrees with the Lenders that:

 

SECTION 6.1.

Financial Covenants and Other Covenants.

 

A/72096682.7



(a)     Leverage Ratio. As of the last day of any fiscal quarter of the
Borrowers, the Borrowers will not permit the ratio of Total Net Debt to Total
Asset Value (the “Leverage Ratio”) to exceed 65%.

(b)     Fixed Charge Coverage. The Borrowers will not permit the ratio of (i)
Total EBITDA for any period of four (4) consecutive fiscal quarters of the
Borrowers to (ii) Fixed Charges for such period to be less than 1.5 to 1.0.

(c)     Total Unsecured Indebtedness. As of the last day of any fiscal quarter
of the Borrowers, the Borrowers will not permit the ratio of Unsecured
Indebtedness to Unencumbered Asset Value (the “Unencumbered Leverage Ratio”) to
exceed 60%.

(d)     Maximum Dividend Payout Ratio. The Borrowers shall not make any
Restricted Payments after the occurrence and during the continuance of an Event
of Default, unless such Restricted Payments are necessary for FelCor Trust to
maintain its status as a REIT, and then only in the minimum amount necessary to
maintain such status as a REIT.

(e)     Covenant Compliance Calculations. The Borrowers shall comply with the
financial ratios set forth in SECTION 6.1(a) and SECTION 6.1(c) as of the date
of each Borrowing. Such calculations shall be made in accordance with Section
6.1(f). The Borrowers shall deliver an officer’s certificate, signed by the
Financial Officer of a Borrower, certifying that the pro forma calculations as
of the date of such Borrowing demonstrate the Borrowers’ compliance with the
covenants and financial ratios set forth in SECTION 6.1(a) and SECTION 6.1(c),
and the Borrowers shall deliver supporting calculations demonstrating such
compliance if the amount of Indebtedness incurred or repaid, or the value of
assets acquired or sold, has changed by more than $100,000,000 since the date of
the most recent certificate delivered pursuant to SECTION 5.1(c).

(f)     Pro Forma Calculations. For purposes of the calculations to be made
pursuant to SECTION 6.1 (a) through (c) (and the definitions used therein), (i)
the relevant financial statements and terms will exclude the effects of
consolidation of investments in non-wholly owned subsidiaries under
Interpretation No. 46 of the Financial Accounting Standards Board, (ii) SECTION
1.5 shall apply to investments in Joint Ventures, and (iii) such calculations
shall be adjusted by (A) excluding from Total EBITDA and NOI the actual Total
EBITDA or NOI for the relevant period of any assets sold by the Borrowers or any
of their Subsidiaries during such period, (B) adding to Total EBITDA and NOI the
actual Total EBITDA or NOI for the relevant period of any assets acquired (or to
be acquired with any Borrowing) by the Borrowers or any of their Subsidiaries
during such period (including the actual Total EBITDA or NOI of such asset
during the period prior to acquisition), (C) excluding from Fixed Charges, the
Fixed Charges for the relevant period for any Indebtedness or preferred stock
for which the Borrowers or any Subsidiary thereof is no longer obligated in
respect of, or as the result of the application of proceeds from, any assets
sold by the Borrowers or any of their Subsidiaries, (D) adding to Fixed Charges,
the Fixed Charges for the relevant period for any Indebtedness or preferred
stock assumed or incurred by the Borrowers or any of their Subsidiaries,
annualized for the four (4) consecutive quarters prior to the last day of the
relevant period and (E) adding to the Indebtedness reflected on the most
recently available financial statements any Indebtedness incurred (or to be
incurred in any Borrowing) since the date of such financial statements (less any
Indebtedness repaid, retired, or forgiven during such period).

SECTION 6.2.           Liens. The Borrowers will not, and will not permit any
Subsidiary to, directly or indirectly, create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property (including, without limitation, any document or instrument in
respect of goods or accounts receivable) or asset now owned or hereafter
acquired by it, or

 

A/72096682.7



assign, convey or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

(a)     Liens for taxes, assessments or other governmental charges that are not
yet due and payable or are being contested in compliance with SECTION 5.4;

(b)     any attachment or judgment Lien, unless the judgment it secures shall
not, within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;

(c)     Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable) and Liens to secure the performance of bids, tenders, leases, or trade
contracts, or to secure statutory obligations (including obligations under
workers compensation, unemployment insurance and other social security
legislation), surety or appeal bonds or other Liens incurred in the ordinary
course of business and not in connection with the borrowing of money; provided
that such Liens do not, in the aggregate, materially detract from the value of
all property of the Borrowers and the Subsidiaries taken as a whole;

(d)     leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Borrowers or any of their Subsidiaries, provided that such Liens do not,
in the aggregate, materially detract from the value of all property of the
Borrowers and their Subsidiaries taken as a whole;

(e)     Liens securing Indebtedness of a Subsidiary to a Borrower or to a
wholly-owned Subsidiary of a Borrower;

(f)     Liens consisting of (i) the pledge by FelCor Trust or its Subsidiary of
its limited partner interest in FelCor Partnership, (ii) a negative pledge on
FelCor Trust’s general partner interest in FelCor Partnership and on the
Borrowers’ Equity Interests in the Subsidiaries, and (iii) an option to purchase
FelCor Trust’s general partner interest in FelCor Partnership if the pledge on
the limited partner interests in FelCor Partnership is foreclosed or enforced
(and not any real property or other tangible personal property of the Borrowers
or any Subsidiary); all of which shall secure the Obligations and any or all of
the Senior Notes on an equal and ratable basis pursuant to the indenture
governing the Floating Rate Notes, and in accordance with pledge agreements,
option agreements and intercreditor arrangements, including a Pledge Agreement
dated as of October 31, 2006 and a Collateral Agency Agreement dated as of
October 31, 2006 (collectively, the “Collateral Documents”), in form and
substance satisfactory to the Administrative Agent; provided that such pledge,
negative pledges and option shall no longer be required if the Floating Rate
Notes are repaid in full or if the pledge of such collateral shall not be
required under the indenture governing the Floating Rate Notes for any other
reason, and the Liens on such collateral securing the Obligations shall be
automatically released so long as all other creditors with Liens on such
collateral have released or are simultaneously releasing their respective Liens;
or

(g)     Liens on assets securing Secured Indebtedness, so long as (i) the
incurrence of such Secured Indebtedness is not prohibited by Article VI and (ii)
if such Lien is on an Unencumbered Asset or an Unencumbered Development Property
(other than a Lien permitted by SECTION 6.2(f)), the Borrowers comply with
SECTION 5.9 and no Default or Event of Default exists or would exist after
giving effect thereto.

 

SECTION 6.3.

Fundamental Changes; Governing Documents.

 

A/72096682.7



(a)     The Borrowers will not, and will not permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any substantial part
of its assets, or all or substantially all of the stock of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into a Borrower in a transaction in which such Borrower is the
surviving Person, (ii) any Person may merge into any Subsidiary in a transaction
in which the surviving entity is a Subsidiary, (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to a Borrower or to another
Subsidiary, (iv) any Subsidiary may sell, transfer or lease all or substantially
all of its assets and a Borrower may sell or transfer all or substantially all
of the Equity Interests of any Subsidiary in compliance with SECTION 6.6 and (v)
any Subsidiary may liquidate or dissolve if the Borrowers determine in good
faith that such liquidation or dissolution is in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders.

(b)     The Borrowers will not, and will not permit any of their Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrowers and their Subsidiaries on the date of execution
of this Agreement and businesses reasonably related thereto.

(c)     The Borrowers will not and will not permit their or their Subsidiaries’
certificate of formation, limited liability company agreement, certificate of
limited partnership, partnership agreement, articles of incorporation, by-laws,
or other charter documents, as the case may be, to be modified, amended or
supplemented in any respect whatsoever, without, in each case, the express prior
written consent or approval of the Required Lenders, if such changes would
materially adversely affect the rights of the Administrative Agent or the
Lenders hereunder or under any of the other Loan Documents.

SECTION 6.4.           Indebtedness. Neither a Borrower nor any of its
Subsidiaries shall directly or indirectly create, incur, assume or otherwise
become directly or indirectly liable with respect to any Indebtedness if (i) a
Default or an Event of Default has occurred and is continuing, or (ii) such
incurrence would cause a Default or Event of Default hereunder; provided that
the Borrowers may incur Indebtedness during the continuance of a Default or an
Event of Default only if such Indebtedness is applied to the repayment in full
of the Obligations and the Commitments are terminated.

SECTION 6.5.           Transactions with Affiliates. The Borrowers will not, and
will not permit any of their Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any material
property or assets from, or otherwise engage in any other material transactions
with, any of its Affiliates, except (a) in the ordinary course of business at
prices and on terms and conditions not less favorable to the Borrowers or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among a Borrower and its Subsidiaries in
which such Borrower owns at least 90% of the equity interests and which do not
involve any other Affiliate and (c) any Restricted Payments permitted by SECTION
6.1(d).

SECTION 6.6.           Asset Sales and Disposition of Assets. The Borrowers will
not, and will not permit any Subsidiary to, sell, transfer or otherwise dispose
of any asset unless (a) the Borrowers comply with SECTION 5.9, to the extent
applicable, and (b) no Default or Event of Default exists or would exist after
giving effect thereto.

SECTION 6.7.           Negative Pledge; Restrictive Agreements. From and after
the Effective Date, the Borrowers shall not enter into or permit to exist, and
will not permit any Subsidiary to enter into or permit to exist, any agreement
or arrangement (i) containing any provision prohibiting or restricting

 

A/72096682.7



the creation or assumption of any Lien upon its properties (other than (a)
mechanics Liens or judgment liens more than 30 days past due, (b) with respect
to prohibitions on Liens set forth in a mortgage on a particular property and
(c) restrictions on Liens set forth in the indenture and/or related documents
for the Floating Rate Notes) which require that any collateral granted for the
Obligations (other than Obligations not in excess of $100,000,000) must equally
and ratably secure the Floating Rate Notes and which prohibit Liens on the
general partner interest in FelCor Partnership or the Equity Interests of the
Subsidiary Guarantors unless the Floating Rate Notes are equally and ratably
secured by such Liens), revenues, or assets, whether now owned or hereafter
acquired, or (ii) prohibiting or restricting the ability of such Person to amend
or modify this Agreement or any other Loan Document, or (iii) prohibiting or
restricting the ability of any Subsidiary to make or pay dividends or
distributions to the Borrowers (other than restrictions on dividends and
distributions by a particular Subsidiary set forth in an agreement for Secured
Indebtedness entered into by such Subsidiary).

 

SECTION 6.8.

[Intentionally Deleted].

SECTION 6.9.           Fiscal Year. The Borrowers shall not, and shall not
permit any Subsidiary to, change its Fiscal Year for accounting or tax purposes
from a period consisting of the 12-month period ending on December 31 of each
calendar year.

SECTION 6.10.         Margin Regulations; Securities Laws. Neither a Borrower
nor any of the Subsidiaries shall use all or any portion of the proceeds of any
credit extended under this Agreement to purchase or carry Margin Stock.

SECTION 6.11.         ERISA. The Borrowers shall not and shall not permit any
Subsidiary or other ERISA Affiliate of the Borrowers to:

(a)     engage in any prohibited transaction described in Sections 406 of ERISA
or 4975 of the Internal Revenue Code for which a statutory or class exemption is
not available or a private exemption has not been previously obtained from the
Department of Labor, except to the extent engaging in such transaction would not
have a Material Adverse Effect;

(b)     permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Plan, whether or
not waived;

(c)     terminate any Plan which could reasonably result in any liability of a
Borrower or any ERISA Affiliate under Title IV of ERISA exceeding $5,000,000;

(d)     fail to make any contribution or payment to any Multiemployer Plan which
a Borrower or any ERISA Affiliate may be required to make under any agreement
relating to such Multiemployer Plan, or any law pertaining thereto, except to
the extent such failure would not have a Material Adverse Effect;

(e)     fail to pay any required installment or any other payment required under
Section 412 of the Code on or before the due date for such installment or other
payment;

(f)     amend a Plan resulting in an increase in current liability for the plan
year such that a Borrower or any ERISA Affiliate is required to provide security
to such Plan under Section 401(a)(29) of the Code; or

(g)     take or omit to take any action that would cause the assets of a
Borrower or its Subsidiaries to constitute “plan assets” within the meaning of
29 C.F.R. Section 2510.3-101 of one or

 

A/72096682.7



more “employee benefit plans” as defined in Section 3(3) of ERISA, subject to
Title I of ERISA or Section 4975 of the Code.

ARTICLE VII

 

EVENTS OF DEFAULT

SECTION 7.1.           Events of Default. If any of the following events
(“Events of Default”) shall occur:

(a)     the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)     the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
days;

(c)     any representation or warranty made or deemed made by or on behalf of a
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Documents or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

(d)     a Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in SECTION 5.2, SECTION 5.3 (with
respect to a Borrower’s existence) or SECTION 5.8 or in ARTICLE VI;

(e)     a Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article VII), and such failure shall continue unremedied for
a period of thirty (30) days after the earlier of a Borrower’s becoming aware of
such default or notice thereof from the Administrative Agent to the Borrowers
(which notice will be given at the request of any Lender); provided, however,
that if such default (other than a default with respect to SECTION 5.1) is
susceptible of cure but cannot reasonably be cured within such 30-day period and
provided further that the Borrowers shall have commenced to cure such default
within such 30-day period and that thereafter diligently and expeditiously
proceed to cure the same, such 30-day period shall be extended for such time as
is reasonably necessary for the Borrowers in the exercise of due diligence to
cure such default, such additional period not to exceed thirty (30) days;

(f)     a Borrower or any Subsidiary shall default in the making of any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, after
expiration of any applicable notice and cure periods;

(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to Secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the

 

A/72096682.7



property or assets securing such Indebtedness or to the voluntary prepayment of
Indebtedness that is permitted by this Agreement;

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for a Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i)      a Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for a Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j)      a Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k)     one or more judgments for the payment of money (other than in respect of
Non-Recourse Indebtedness) in an aggregate amount in excess of $25,000,000 shall
be rendered against a Borrower, any Subsidiary or any combination thereof and
the same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of a
Borrower or any Subsidiary to enforce any such judgment; provided that any such
judgment shall not give rise to an Event of Default under this Section VII(k) if
and for so long as the amount of such judgment is fully covered by a valid and
binding insurance policy in favor of such Borrower or Subsidiary and the insurer
under such policy has been notified of, and has not disputed the claim made for,
such judgment;

(l)      an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m)   FelCor Trust shall cease to own directly or indirectly at least 80% of the
aggregate Equity Interests in FelCor Partnership, or

 

(n)

a Change in Control shall occur;

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Borrowers, take any or all of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers

 

A/72096682.7



accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers, and (iii) enforce any rights and exercise any
remedies available under any Loan Document or otherwise; and in case of any
event with respect to a Borrower described in clause (h) or (i) of this Article
VII, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with a Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in SECTION 9.2), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any of their Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in SECTION 9.2) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by a Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The

 

A/72096682.7



Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and SECTION 9.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

ARTICLE IX

 

MISCELLANEOUS

SECTION 9.1.           Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

A/72096682.7



(i)     if to a Borrower, to it at 545 E. John Carpenter Freeway, Suite 1300,
Irving, Texas 75062, Attention of the Treasurer, with a copy to the General
Counsel, (Telecopy No. (972) 444-4949);

(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002,
(Telecopy No. (713) 750-2892), with a copy to JPMorgan Chase Bank, N.A., 277
Park Avenue, New York, New York 10172, Attention of Donald Shokrian (Telecopy
No. (646) 534-0574);

(iii)   if to the Issuing Bank, to JPMorgan Chase Bank, N.A., 270 Park Avenue,
15th Floor, New York, New York 10017, Attention of Daniella Cassagnol (Telecopy
No. (212) 270-3513);

(iv)   if to the Swingline Lender to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002, (Telecopy
No. (713) 750-2892); and

(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

SECTION 9.2.

Waivers; Amendments.

(a)     No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrowers therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrowers and the

 

A/72096682.7



Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, or permit the expiration date of any Letter of
Credit to be after the Maturity Date, without the written consent of each Lender
affected thereby other than as expressly permitted in SECTION 2.10(f) with
respect to the one-year extension of the Maturity Date, (iv) change SECTION
2.18(b) or SECTION 2.18(c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, or (vi) release a Borrower of its obligations hereunder or release
any Subsidiary Guaranty (if provided), without the consent of each Lender,
provided that the Administrative Agent may confirm release of a Subsidiary
Guaranty in accordance with SECTION 5.13; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be. Notwithstanding the foregoing, the total
Commitments may be increased as provided in SECTION 2.9(d) with only the consent
of the Administrative Agent and those Lenders which are increasing their
respective Commitments.

 

SECTION 9.3.

Expenses; Indemnity; Damage Waiver.

(a)     The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)     The Borrowers shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or

 

A/72096682.7



release of Hazardous Materials on or from any property owned or operated by the
Borrowers or any of their Subsidiaries, or any Environmental Liability related
in any way to the Borrowers or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c)     To the extent that the Borrowers fail to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d)     To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e)     All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 9.4.

Successors and Assigns.

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) a Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by a Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A) the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender which is engaged in
commercial lending in the normal course of its business, or, if an Event of
Default under SECTION 7.1(a), SECTION 7.1(b), SECTION 7.1(h), SECTION 7.1(i) or
SECTION

 

A/72096682.7



7.1(j) has occurred and is continuing, any other Eligible Assignee; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an Affiliate of a Lender so long as
the Lender gives the Administrative Agent prior written notice of such transfer;
and

(C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment to an Affiliate of a Lender so long as the Lender
gives the Administrative Agent prior written notice of such transfer.

 

(ii)

Assignments shall be subject to the following additional conditions:

(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrowers and the Administrative Agent otherwise consent, provided that no such
consent of the Borrowers shall be required if an Event of Default under clause
(a), (b), (h) or (i) of Article VII has occurred and is continuing;

(B)   each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)   the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except that such fee shall not be payable for an
assignment by a Lender to its Affiliate); and

(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii)   Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of SECTION 2.15, SECTION 2.16, SECTION 2.17 and SECTION 9.3). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this SECTION 9.4 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv)   The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and

 

A/72096682.7



Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)  (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to SECTION 9.2(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of SECTION 2.15, SECTION 2.16, and
SECTION 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
SECTION 9.8 as though it were a Lender, provided such Participant agrees to be
subject to SECTION 2.18(c) as though it were a Lender.

(ii)    A Participant shall not be entitled to receive any greater payment under
SECTION 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of SECTION 2.17 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with SECTION
2.17(e) as though it were a Lender.

 

A/72096682.7



(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.5.           Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of SECTIONS 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.6.           Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
SECTION 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.7.           Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.8.           Right of Setoff. Subject to SECTION 2.18, if an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrowers against any of and all the obligations of
the Borrowers now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

A/72096682.7



 

SECTION 9.9.

Governing Law; Jurisdiction; Consent to Service of Process.

(a)     This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)     Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against a Borrower or its properties in the courts of any
jurisdiction.

(c)     Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in SECTION 9.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.         Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or self-

 

A/72096682.7



regulatory body, (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (g) with the consent of the Borrowers or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrowers. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrowers; provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13.         USA PATRIOT Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identity the Borrowers in accordance with the
Act.

SECTION 9.14.         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.15.

Transitional Arrangements.

(a)    Original Agreement Superseded. This Agreement shall supersede the
Original Agreement in its entirety, except as provided in this SECTION 9.15. On
the Closing Date, the rights and obligations of the parties under each of the
Original Agreement and the “Notes” defined therein shall be subsumed within and
be governed by this Agreement and the Notes issued hereunder; provided however,
that any of the “Obligations” (as defined in the Original Agreement) outstanding
under the Original Agreement shall, for purposes of this Agreement, be
Obligations hereunder. The Lenders' interests in such Obligations shall be
reallocated on the Closing Date in accordance with each Lender's Applicable
Percentage.

(b)    Return and Cancellation of Notes. Upon its receipt of the Notes to be
delivered hereunder on the Closing Date, each Lender under the Original
Agreement will promptly return to the

 

A/72096682.7



Borrowers, marked “Cancelled” or “Replaced”, the notes of the Borrowers held by
such Lender pursuant to the Original Agreement.

(c)    Interest and Fees Under Original Agreement. All interest and all
commitment, facility and other fees and expenses owing or accruing under or in
respect of the Original Agreement shall be calculated as of the Closing Date
(prorated in the case of any fractional periods), and shall be paid on the
Closing Date in accordance with the method specified in the Original Agreement
as if the Original Agreement were still in effect.

[remainder of page left blank intentionally]

 

A/72096682.7



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

FELCOR LODGING TRUST INCORPORATED

 

By:/s/Andrew J. Welch

Name: Andrew J. Welch

 

Title:

Executive Vice President and

 

Chief Financial Officer

 

Address:

545 E John Carpenter Freeway, Suite 1300

 

Irving, Texas 75062

Taxpayer Identification Number: 75-2541756

FELCOR LODGING LIMITED PARTNERSHIP

 

 

By:

FelCor Lodging Trust Incorporated,

 

its General Partner

 

By:/s/Andrew J. Welch

Name: Andrew J. Welch

 

Title:

Executive Vice President and

 

Chief Financial Officer

 

Address:

545 E John Carpenter Freeway, Suite 1300

 

Irving, Texas 75062

Taxpayer Identification Number: 75-2544994

 

A/72096682.7



JPMORGAN CHASE BANK, N.A., individually and as Swingline Lender, Issuing Bank
and Administrative Agent,

 

By:/s/Donald S. Shokrian

Name: Donald S. Shokrian

 

Title:

Managing Director

 

A/72096682.7



CITICORP NORTH AMERICA, INC., individually and as Syndication Agent

 

By:/s/David Bouton

Name: David Bouton

 

Title:

Director

 

A/72096682.7



BANK OF AMERICA, N.A.

 

By:/s/Lesa J. Butler

Name: Lesa J. Butler

 

Title:

Senior Vice President

 

A/72096682.7



DEUTSCHE BANK TRUST COMPANY AMERICAS

 

By:/s/Linda Wang

 

Name: Linda Wang

Title: Vice President

 

 

By:/s/Brenda Casey

Name: Brenda Casey

 

Title:

Director

 

 

A/72096682.7



WACHOVIA BANK, NATIONAL ASSOCIATION

 

By:/s/Cynthia A. Bean

Name: Cynthia A. Bean

 

Title:

Vice President

 

 

A/72096682.7



THE BANK OF NOVA SCOTIA

 

By:/s/Melvin J. Mandelbaum

Name: Melvin J. Mandelbaum

 

Title:

Managing Director

 

 

A/72096682.7



UBS LOAN FINANCE LLC

 

By:/s/Richard L. Tavrow

Name: Richard L. Tavrow

 

Title:

Director, Banking Products Services, US

 

 

By:/s/David B. Julie

Name: David B. Julie

 

Title:

Associate Director, Banking Products

 

Services, US

 

 

A/72096682.7



GOLDMAN SACHS BANK USA

 

By:/s/William M. Yarbenet

Name: William M. Yarbenet

 

Title:

Vice President

 

 

A/72096682.7





EXHIBIT C

FORM OF AMENDED AND RESTATED NOTE

 

 

(ALL OTHER EXHIBITS AND SCHEDULES

INTENTIONALLY OMITTED)

 

3

A/72111756.2





EXHIBIT C

 

FORM OF AMENDED AND RESTATED NOTE

 

 

New York, NY

$___________________

August __, 2007

FOR VALUE RECEIVED, FELCOR LODGING TRUST INCORPORATED and FELCOR LODGING LIMITED
PARTNERSHIP (the “Borrowers”), unconditionally jointly and severally promise to
pay to the order of ________________ (the “Lender”), on the Maturity Date (as
defined in the Credit Agreement referred to below) the principal sum of
______________________________ DOLLARS ($__________) or, if less, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender pursuant to
the Amended and Restated Credit Agreement, dated as of August __, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrowers, the Lenders party
thereto, JPMorgan Chase Bank, N.A., individually and as Administrative Agent for
the Lenders and Citicorp North America, Inc., as Syndication Agent. Unless
otherwise defined, terms used herein have the meanings provided in the Credit
Agreement.

The Borrowers also jointly and severally promise to pay interest on the unpaid
principal amount hereof from time to time outstanding from and including the
date hereof until maturity (whether by acceleration or otherwise) and, after
maturity, until paid, at the rates per annum and on the dates specified in the
Credit Agreement.

Payments of both principal and interest are to be made without setoff or
counterclaim in lawful money of the United States in Federal or other
immediately available funds at the office of the Administrative Agent.

This Amended and Restated Note is referred to in, and evidences indebtedness
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which the Borrowers are permitted and required to
make prepayments and repayments hereof, the acceleration of the maturity hereof
upon the happening of certain events, and certain waivers by the Borrowers.

 

The Revolving Loan made by the Lender and all repayments of principal and
interest payable and paid to the Lender from time to time thereunder shall be
recorded by the Lender and, if the Lender so elects in connection with any
transfer or enforcement hereof, appropriate notations to evidence the foregoing
information with respect to the Revolving Loan may be endorsed by the Lender on
the schedule attached hereto, or on a continuation of such schedule attached to
and made a part hereof which shall be prima facie evidence of the existence and

 

A/72111756.2



amounts of the obligations recorded therein absent manifest error; provided that
the failure of the Lender to make any such recordation or endorsement, or any
error therein, shall not in any manner affect the obligations of the Borrowers
hereunder or under the Credit Agreement.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

THIS AMENDED AND RESTATED NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.

 

A/72111756.2





BORROWERS:

 

FELCOR LODGING TRUST INCORPORATED

 

 

By:

Name:

Title:

 

FELCOR LODGING LIMITED PARTNERSHIP

 

 

By:

FelCor Lodging Trust Incorporated,

 

its General Partner

 

 

 

By:

Name:

Title:

 

A/72111756.2



LOAN AND PAYMENTS OF PRINCIPAL AND INTEREST

 

________________________________________________________

 

 

Amount

Amount

 

Amount

Type

of Principal

of Interest

Notation

Date

of Loan

of Loan

Repaid

Paid

Made By

 

 

 

 

 

 

 

 

 

 

 

A/72096682.7



 

 

 

 

 

 

 

 

 

 

A/72111756.2

 

 